968 F.2d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Arthur MOATES, Defendant-Appellant.
No. 91-7314.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 1, 1992Decided:  July 13, 1992

Arthur Moates, Appellant Pro Se.
John William McIntosh, Assistant United States Attorney, Columbia, South Carolina;  William Corley Lucius, Assistant United States Attorney, Greenville, South Carolina, for Appellee.
Before RUSSELL, WIDENER, and HALL, Circuit Judges.
PER CURIAM:


1
Arthur Moates appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United Stats v. Moates, Nos.  CR-86-92, CA-89-2713-6-3-K (D.S.C. Sept. 23, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED